THOMAS A. BURG (Bar No. 211937)
Eric K. Shiu (Bar No. 156167)
Bialson, Bergen & Schwab

633 Menlo Ave., Suite 100

Menlo Park, CA 94025

Telephone: (650) 857-9500
Facsimile: (650) 494-2738
tburg@bbslaw.com
eshiu@bbslaw.com

Attorneys for Plaintiff
SUPER MICRO COMPUTER, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

SUPER MICRO COMPUTER, INC., a
Delaware Corporation;

Plaintiff,
V.

PCPC DIRECT, LTD.; a Texas Limited
Partnership;

Defendant.

 

 

 

CASE NO.

COMPLAINT FOR:
1. BREACH OF CONTRACT;

2, ACCOUNT STATED (COMMON COUNT);
3. OPEN BOOK ACCOUNT (COMMON
4.

COUNT)

QUANTUM VALEBANT (COMMON

COUNT)

(JURY TRIAL DEMANDED)

Plaintiff Super Micro Computer, Inc. (“Supermicro”) alleges as follows:

JURISDICTION AND VENUE

lL. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332. The

amount in controversy exceeds $75,000.00 and there is complete diversity between the parties.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) in that,

jurisdiction of this Court in the underlying agreements between the parties.

among other things, a substantial part of the events or omissions giving rise to the claims herein

occurred in this judicial district and defendant PCPC Direct, Ltd. (“PCPC Direct”) consented to the

COMPLAINT

 
de

tN

 

INTRADISTRICT ASSIGNMENT

 

3. Assignment to the San Jose Division of this Court is appropriate under Local Rule
3-2(e).
NATURE OF ACTION
4, This action is brought to enforce the terms of an agreement between Supermicro and

PCPC Direct. PCPC Direct agreed to make payment for equipment provided by Supermicro.
Supermicro provided equipment but PCPC Direct failed to fulfill its payment obligations and, as a

result, Supermicro was forced to bring the present action.

THE PARTIES
5. Supermicro is a Delaware Corporation with its principal place of business in San
Jose, California.
6. Upon information and belief, PCPC Direct is a Texas limited partnership with its

principal place of business in Houston, Texas. PCPC GP, L.L.C. (“PCPC GP”) is identified in
Texas state records as the General Partner of PCPC Direct. The members of PCPC GP are
identified in Texas state records as Cornelia Vaught and Joe Vaught who, on information and belief,
are both Texas residents. As a result, there is complete diversity between the parties for purposes
of 28 U.S.C. §1332.

FACTS UNDERLYING THE CLAIMS FOR RELIEF

7. Supermicro realleges paragraphs 1-6 as if set forth herein.
8. Supermicro is a leading provider of server and storage products.
9. Upon information and belief, PCPC Direct is a provider of data center solutions.

10. Beginning in 2018, PCPC Direct ordered equipment from Supermicro. The terms
of PCPC Direct’s purchases are governed by the Supermicro standard terms and conditions (the
“Supermicro Terms”) a copy of which is attached as Exhibit A.

Ll. Supermicro provided PCPC Direct with Supermicro equipment. PCPC Direct failed
to make required payments for the equipment it received.

12. Supermicro is now owed $1,376,321.64, not including interest, by PCPC Direct.

-2- COMPLAINT

 
bo

iw)

Oo FO “SN

 

FIRST CLAIM FOR RELIEF
(Breach of Contract)

13. Supermicro realleges paragraphs |-12 as if set forth herein.

14. The Parties entered into a valid and enforceable contract for the purchase of
Supermicro products (the “Contract”).

15. Supermicro performed all of the conditions, covenants and obligations required of
it under the Supermicro Terms except to the extent that such performance was prevented, waived
or excused by PCPC Direct’s conduct.

16. PCPC Direct breached the Contract by the acts herein alleged.

17. | PCPC Direct’s breaches of the Contract have proximately caused harm and damage
to Supermicro in an amount in excess of $1,376,321.64 to be proven at trial.

WHEREFORE, Supermicro prays for judgment as set forth below.

SECOND CLAIM FOR RELIEF
(Account Stated (Common Count))

18. Supermicro realleges paragraphs 1-17 as if set forth herein.

19. As described above, there is now owing an account stated in writing between
Supermicro and PCPC Direct in the amount of $1,376,321.64.

20. Neither all nor part of that sum has been paid, although demand has been made. As
a result, there is now due, owing and unpaid the sum of $1,376,321.64, with interest as allowed by
law.

WHEREFORE, Supermicro prays for judgment as set forth below.

THIRD CLAIM FOR RELIEF
(Open Book Account (Common Count))

21. Supermicro realleges paragraphs 1-20 as if set forth herein.

22. Within the past four years, PCPC Direct became indebted to Supermicro on an open
book account for money due in the sum of $1,376,321.64 which PCPC Direct agreed to pay.

23. The sum has not been paid although a demand therefor has been made, and there is

now due, owing and unpaid the sum of $1,376,321.64 with interest as allowed by law.

-~3- COMPLAINT

 
bo

 

FOURTH CLAIM FOR RELIEF
(Quantum Valebant (Common Count))

24, Supermicro realleges paragraphs 1-23 as if set forth herein.

25. As described above, Supermicro provided products to PCPC Direct in accordance
with the Contract and at PCPC Direct’s request. PCPC Direct promised to pay the reasonable value
and accepted and used the products. Supermicro provided these products and services in the good
faith belief it would be paid for the products. PCPC Direct, in turn, benefitted from the products.
Supermicro is entitled to the fair and reasonable value of the products and services.

26. Supermicro requested payment for the products and services through invoices sent
to PCPC Direct. The fair and reasonable value of the products and services is $1,376,321.64.

27. | No payment has been made and there is now owing the amount of $1,376,321.64,
with interest as allowed by law.

PRAYER FOR RELIEF

WHEREFORE Supermicro prays for judgment against PCPC Direct as follows:

1. For damages according to proof at trial, with interest as allowed by law;

2. For pre and post judgment interest on the damages according to proof;

3. For costs of suit including reasonable attorneys’ fees;

4. For such other and further relief as this Court deems just and proper.
Dated: September 22, 2020 BIALSON, BERGEN & SCHWAB

A Professional Corporation

By: _/s/ Thomas A. Burg

 

THOMAS A. BURG
Attorneys for Plaintiff
SUPER MICRO COMPUTER, INC.

-4- COMPLAINT

 
bo

oO © sSNA

 

DEMAND FOR JURY TRIAL
Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff Super Micro Computer, Inc.

hereby demands a jury trial on all issues triable by a jury.

Dated: September 22, 2020 BIALSON, BERGEN & SCHWAB
A Professional Corporation

By: /s/ Thomas A. Burg
THOMAS A. BURG
Attorneys for Plaintiff
SUPER MICRO COMPUTER, INC.

COMPLAINT

g
LAy
f

 
